Exhibit 10.6


Lease Agreement


Party A: Dalian Wanbao Industrial Co.,LTD (the “Lessor”)


Party B: Dalian Befut Wire & Cable Manufacturing Co., LTD (“Lessee”)


Under the principles of equal rights and mutual benefit, lessor and lessee enter
into a lease agreement whereby lessor leases to lessee a plant site that was
originally owned by Dalian Grain Drying Co., Ltd. The lease terms are as follow:


I．
Lessor leases to lessee the plant site with properties that was originally owned
by Dalian Baolihang Grain Drying Co., LTD for the purpose of lessee establishing
a cable manufacturing plant. The said land with properties are located in Qipan
Village with valid land use certificate. Details of the land and properties are
as follows:



1.      An office building of 170 square meters
2.      A boiler room of 450 square meters
3.      An employee dormitory of 300 square meters
4.      Power facilities with power load of 400KW
5.      Water supply facilities
6.      A guard post
7.      A land area of 15 thousand square meters (All hardened surface)
8.      Surrounding walls


II.     The lease is valid for 50 years starting from October 1, 2001 through
October 1, 2051.


III.    Lease amount and payment method: Total lease amount is RMB 2.5 million


Payment method: A security deposit of RMB 100 thousand will be paid within five
days of the execution of the lease agreement;  another RBM 900 thousand will be
paid when approvals for design and construction are secured. The remaining
balance of RMB1.5 million will be paid evenly over three years starting from the
third year of the lease. Payments should be made by November 30 of each year.


IV.    Responsibilities and Obligations of Each Party
 
1. Lessor bears the responsibility and cost for securing land use certificate
and land planning and construction permits.

 
1

--------------------------------------------------------------------------------

 


2. With lessor’s assistance, lessee bears the responsibility and cost for
securing construction design and construction permit. Both lessor and lessee
share the responsibility but lessee bears the cost for obtaining certificate of
building.
3. With lessor’s active assistance, lessee bears the responsibility and cost for
securing permits needed for operations, such as business license , environmental
protection certificate and fire safety certificate.
4. Lessor bears the responsibility but lessee bears the cost for securing
governmental approvals in the event that lessee needs to increase electricity
load. Lessee is responsible for expenditures needed for increasing electricity
load. Lessee also pays electricity bills based on actual consumption.
5. Lessee has the right to use the existing water facilities for free, but bears
the responsibility for securing water index. In the event that lessee needs to
use underground water, lessor has the responsibility to provide water source or
water delivery, but lessee pays for water use.
6. During the lease term, lessee pays directly to governmental authorities for
land use fees and land use tax.  Lessor cannot charge extra such fees and tax.
7. During the lease term, without lessor’s consent, lessee cannot transfer the
land or use it for collateral purpose. Lessee has the right to use the land for
50 years but must consult first with lessor if it desires to transfer the land
or use it for collaterial purpose.
Lessee must register the newly established cable manufacturing plant with
Ganjingzi Trade and Industry Bureau and pays taxes to Tax authorities of
Gezhenbao District. If the local tax authorities provide tax breaks, lessor
should actively assist lessee to obtain them.


V. In the event that the State retakes the land, lessee is entitled to the State
compensation for properties and lessor is entitled to the State compensation for
land. Lessor is obligated to return to lessee the paid lease amount that covers
the remaining balance of the lease term. Lessor has the option, however, either
to pay back to lessee 50,000 RMB per year or locate for lessee a land of similar
size and under similar terms to the current lease.


VI. Lessee should give lessor the first right to refuse for construction
contracts as long as lessor can meet the requirements..


VII. Lessee should give priority employment opportunities to the residents of
Qipan Village as long as such residents meet lessee’s employment requirements.


VIII. Lessee is free of any debts that were owed by Dalian Baolihang Grain
Drying Co.,Ltd. Lessor is responsible for any debt claims that are related to
Baolihang Grain Drying Co.,Ltd.

 
2

--------------------------------------------------------------------------------

 
 
IX. Liability for breach of contract


1. The lease agreement become legally valid once executed by both parties. Each
party is obligated to comply with the terms herein without breach of contract..


2. Lessee will be charged a .3% late payment penalty if it fails to make timely
payment. In the event that lessee defaults on lease payment for consecutive six
months, the lease is considered to terminate the lease and lessor has the right
to retake the land and all properties on it and the lease becomes automatically
void..


3. Lessor must return to lessee the 100,000 RMB security deposit if lessor fails
to secure the planning and construction permit. Lessor shall not return to
lessee any security deposit if lessee fails to secure permits needed for
operations..


X.    In the case of disputes, both parties agree to try to resolve such
disputes through consultation. If consultation fails, both parties agree to
submit such disputes to the People’s court..


XI.   Each party holds one copy of the executed lease agreements, both copies
are legally binding..


Party A :Dalian Wanbao Industry Co., Ltd
Legal representative’s signature and Party A’s company seal affixed


Party B: Dalian Befut Wire & Cable Manufacturing Co., Ltd
Legal representative’s signature and Party A’s company seal affixed


March 10, 2001

 
3

--------------------------------------------------------------------------------

 